Citation Nr: 0829646	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  01-02 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
multiple osteochondromas.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel









INTRODUCTION

The veteran had active military service from October 1966 to 
August 1969 and from May to November 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In March 2007, the issue of reimbursement 
for unauthorized medical expenses was remanded by the Board.  
The medical center appears not to have completed the action 
on this matter and the sole issue before the Board is the 
cited on the title page.  In February 2008, the Board 
remanded the veteran's request to reopen his service 
connection claim to the RO for further development.


FINDINGS OF FACT

1.	A September 1990 Board decision denied the veteran's 
claim for service connection for multiple 
osteochondromas, based on a finding that there was no 
evidence that the disorder was incurred in service.  The 
veteran was notified of the Board's action, did not 
appeal, and that decision is final.

2.	Evidence received since the September 1990 Board 
decision that denied service connection for multiple 
osteochondromas is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
claim for service connection for multiple 
osteochondromas.


CONCLUSION OF LAW

The September 1990 Board decision that denied the veteran's 
claim for service connection for multiple osteochondromas is 
final and new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
multiple osteochondromas.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a January 
2008 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Furthermore, as his request to reopen his claim for service 
connection for multiple osteochondromas is being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In a July 2006 letter, issued prior to the August 2006 rating 
decision, and in the January 2008 letter, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran was notified of the evidence and 
information necessary to reopen the claim for service 
connection for multiple osteochondromas in the January 2008 
letter.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Legal Analysis

The appellant is seeking to reopen his claim for service 
connection for multiple osteochondromas.  He argues that his 
osteochondromas were incurred during active service.  

The record reflects that a September 1990 Board decision, in 
pertinent part, denied the appellant's claim for service 
connection for multiple osteochondromas, on the basis that 
there was no evidence the claimed disorder was incurred in 
service.  The appellant was notified in writing of the 
Board's determination and his appellate rights but did not 
appeal and that decision is final.  

The evidence of record at the time of the September 1990 
Board decision included the veteran's service treatment 
records that are completely negative for any reference to 
complaints or diagnosis of, or treatment for, osteochondromas 
during either period of active service.

Also of record at the time of the Board's 1990 decision were 
VA and non-VA medical records dated from 1970 to 1990.  An 
October 1977 private medical record indicates that the first 
clinical evidence of an osteochondroma occurred when the 
veteran reported that he noticed a mass on the posterior 
lateral aspect of the distal femur and the clinical 
impression at that time was osteochondroma of the right 
femur.  Subsequent VA medical records reflect multiple 
osteochondromas.  

Additionally, the Board considered the testimony of the 
veteran during his February 1990 personal hearing at the RO.  

The September 1990 Board decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since its 
September 1990 decision that was the last final adjudication 
that disallowed the appellant's claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

In this case, an application to reopen the appellant's 
previously denied claim was received by the RO in March 2006.  
The evidence added to the record since the September 1990 
Board decision that denied the veteran's claim for service 
connection for multiple osteochondromas includes service 
medical records and VA and non-VA medical records and 
examination reports, dated from 1970 to 2008 (some 
duplicative of those previously of record), an administrative 
decision and other records regarding the veteran's claim for 
Social Security Administration (SSA) disability benefits, and 
his written statements in support of his claim.

Added to the record were records considered by the SSA in its 
September 1992 administrative decision (and prior decisions) 
that denied the veteran's claim for disability benefits.  In 
a March 1994 decision, the United States District Court 
denied the veteran's appeal of the SSA's determination and, 
in November 1994, the United States Court of Appeals for the 
4th Circuit determined that he was not disabled.  In a May 
2005 letter, the SSA advised the veteran that he was not 
entitled to further view of his application for disability 
benefits. 

Private medical records dated in January 2004 include results 
of a magnetic resonance image (MRI) of the veteran's right 
lower extremity indicating a lesion on his right distal 
femur.

VA medical records dated during 2007 and January 2008 include 
the results of MRIs of the veteran's knees, cervical and 
lumbar spines, and left shoulder.

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for lesions and other disorders.  It does not 
correct the deficits in the evidence at the time of the 
Board's decision in September 1990, nor does it otherwise 
raise a reasonable possibility of substantiating the claim.  
Indeed, the record remains negative for any competent medical 
evidence of the claimed multiple osteochondroma disorder in 
service or of a nexus between the veteran's service and his 
current multiple osteochondroma disorder.

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  In the case of 
malignant tumors, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The veteran has contended that service connection should be 
granted for multiple osteochondromas.  Although the evidence 
shows that the veteran currently has multiple 
osteochondromas, no competent medical evidence has been 
submitted to show that these disabilities are related to 
service or any incident thereof.  Furthermore, the service 
medical records are entirely negative for any complaints of, 
or treatment for, an osteochondroma.  More importantly, the 
first clinical evidence of an osteochondroma was not until 
October 1977, nearly 2 years after the veteran's separation 
from active service.  In short, no medical opinion or other 
medical evidence relating the veteran's multiple 
osteochondromas to service or any incident of service has 
been presented.

The veteran vigorously contends in his written statements 
that his multiple osteochondromas were incurred in service.  
However, there is no competent medical evidence to support 
this contention.  As a lay person, the veteran is not 
qualified to offer a medical opinion as to etiology of his 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Here, as was the case at time of the Board's September 1990 
decision, the objective and competent evidence fails to 
demonstrate that the veteran has multiple osteochondromas as 
a result of active military service.  There is no objective 
evidence of his treatment for the claimed disorders in 
service and there is no medical evidence attributing any post 
service diagnosis of osteochondromas to service.

In addition, and contrary to the veteran's assertions, he 
does not meet the burden of presenting evidence as to medical 
cause and effect, or a diagnosis, merely by presenting his 
own statements, because as a layperson she is not competent 
to offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his multiple osteochondromas.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that adequately supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
multiple osteochondromas related to service.  38 U.S.C.A. §§ 
1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304 (2007).

Consequently, the Board finds that the evidence received 
since the September 1990 Board decision that denied the 
veteran's claim for entitlement to service connection for 
multiple osteochondromas is cumulative of the evidence 
previously considered by the Board and does not raise a 
reasonable possibility of substantiating the claim to warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the September 1990 Board decision 
that denied the veteran's claim for service connection for 
multiple osteochondromas is not new and material, it follows 
that the claim for service connection for multiple 
osteochondromas may not be reopened.


ORDER

The veteran's application to reopen his previously denied 
claim for entitlement to service connection for multiple 
osteochondromas is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


